Opinion.
Campbell, J.:
. A precedent demand for the return of the mule was not necessary to maintain the action. Dearing v. Ford, 13 S. & If. 269.
The case was fairly submitted to the jury on proper instruction as to what the plaintiff was required to prove to entitle him to recover. The refusal to permit an answer to the question whether Strickland did not claim the mule as owner, when he disposed of it to appellant, was proper. It was immaterial whether he said he was owner or not. He dealt with it as owner, but the question is, was he the owner, as he assumed to be % And that was left to the jury on proper instructions.

Affirmed.